                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                             PageID.1991     Page 1 of 16


                                                                                                       US DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF MICHIGAN
                                                                                                   SOUTHERN DIVISION-DETROIT

                                                                             UNITED STATES OF AMERICA

                                                                                                    Plaintiff,
                                                                             v.                                                            Case No. 17-20183
                                                                                                                                           Hon. Mark Goldsmith

                                                                             D-1 DARRICK BELL

                                                                                                    Defendant.

                                                                             _____________________________________________________________/
                                                                             UNITED STATES ATTORNEY              AMBERG & AMBERG, PLLC
                                      C O U N S E L O R S




                                                                             Matthew Schneider (P62190)          James W. Amberg (P68564)
                                                                             Jerome Gorgon                       Attorneys for D-1 Darrick Bell
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             Attorneys for the Government        32121 Woodward Ave, Ste PH
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             211 W. Fort Street, Suite 2001      Royal Oak, MI 48073
                        ______________________




                                                                             Detroit, MI                         248.681.6255 office
                                                            (248) 681-6255




                                                                             313.226.9100 office                 248.681.0115 fax
                                                                                                                 www.amberglaw.net
                               A N D




                                                                             _____________________________________________________________/
&
           A T T O R N E Y S
  AMBERG




                                                                                   DEFENDANT D-1 DARRICK BELL’S MOTION FOR PRETRIAL RELEASE

                                                                                                             Certificate of Service
                                                                                                               Brief in Support
                                                                                                         _________________________

                                                                                       Now comes Darrick Bell, by his attorney, James W. Amberg, and respectfully

                                                                             requests this Court grant pretrial release for the following reasons:

                                                                                  1.      Pursuant to LCR 7.1, counsel for the Defendant contacted AUSA Jerome

                                                                                          Gorgon seeking concurrence in the relief requested in this Motion on

                                                                                          March 20, 2020. Concurrence was denied.

                                                                                  2.      Mr. Bell is charged in the Superseding Indictment, along with eight other

                                                                                          defendants, with a variety of serious charges involving allegations of sex

                                                                                          trafficking and narcotics distribution.
                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                        PageID.1992    Page 2 of 16


                                                                             3.      Specifically, the Superseding Indictment charges Mr. Bell with the

                                                                                     following:

                                                                             •    Count One: Sex Trafficking Conspiracy
                                                                             •    Count Three: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Four: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Five: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Six: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Seven: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Eight: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Eleven: Conspiracy to Distribute a Controlled Substance
                                                                             •    Count Fifteen: Distribution of a Controlled Substance Resulting in Death or
                                                                                  Serious Injury
                                                                             •    Count Seventeen: Distribution of a Controlled Substance Resulting in Death
                                                                                  or Serious Injury
                                                                             •    Count Eighteen: Maintaining Drug-Involved Premises
                                      C O U N S E L O R S




                                                                             4.      As to Count One’s conspiracy charge, the Government alleges that Mr.
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                     Bell, and six of his co-defendants, along with other conspirators both
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                     known and unknown to the Grand Jury, conspired to commit sex
                                                            (248) 681-6255
                               A N D




                                                                                     trafficking.
&




                                                                             5.      Mr. Bell was arrested in August of 2019 after having been in warrant
           A T T O R N E Y S
  AMBERG




                                                                                     status since March of 2017.

                                                                             6.      After arrest, Mr. Bell consented to detention pending trial. (R 317)

                                                                             7.      Trial is scheduled to begin on September 9, 2019.

                                                                             8.      In the past month, a national emergency has befallen the United States,

                                                                                     namely the COVID-19 virus. (See Exhibit A, Presidential Proclamation)

                                                                             9.      This virus has only begun what will likely be a prolonged period of mass

                                                                                     sickness throughout the country.

                                                                             10.     The President has declared the virus pandemic to be a National

                                                                                     Emergency.

                                                                             11.     Although there is much uncertainty about what may happen, a few things

                                                                                     are abundantly clear about COVID-19; that it is far deadlier than the flu;

                                                                                     that one must avoid gatherings of ten or more people, and that


                                                                                                                    2
                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                        PageID.1993     Page 3 of 16


                                                                                   individuals should not be eating in public. (See Exhibit B, President’s

                                                                                   Coronavirus Guidelines for America)

                                                                             12.   The virus has shut down most of America, including this Court, as is

                                                                                   discussed in detail in Judge Hood’s Administrative Order. (See Exhibit

                                                                                   C, Administrative Order 20-AO-021)

                                                                             13.   Mr. Bell is currently housed in the Midland County Jail.

                                                                             14.   Per the Jail’s website, https://www.co.midland.mi.us/Sheriff/Jail.aspx,

                                                                                   the jail consists of different pods with a total of 274 beds.

                                                                             15.   Counsel has been to Midland County Jail many times and it is very
                                      C O U N S E L O R S




                                                                                   apparent that Mr. Bell congregates daily with many other federal
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                   inmates.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             16.   A major concern is that many of the federal inmates are moved
                                                            (248) 681-6255
                               A N D




                                                                                   throughout different prisons and jails, not only in Michigan, but
&




                                                                                   throughout the United States.
           A T T O R N E Y S
  AMBERG




                                                                             17.   The environment of the jail is undoubtedly unsafe and contrary to the

                                                                                   recommendations of the President and the United States Government.

                                                                             18.   As to the possibility of the trial date, there is much uncertainty of

                                                                                   whether the trial will proceed as scheduled because of the impact of the

                                                                                   virus.

                                                                             19.   Further, there is a clear danger for Mr. Bell to be incarcerated, as not

                                                                                   only does the particular close nature of the inmates at the jail place him

                                                                                   in greater risk for contracting the virus, but it is speculated that the

                                                                                   treatment for any potential illness may not be present, as can be seen in

                                                                                   Italy and parts of the United States.




                                                                                                                    3
                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                           PageID.1994    Page 4 of 16


                                                                                20.    As is discussed in greater detail in the attached brief in support, the 18

                                                                                       USC § 3142(g) factors weigh in favor of granting the Defendant pretrial

                                                                                       release.

                                                                                   FOR THESE REASONS, as well as those contained in the attached Brief in

                                                                             Support, Mr. Bell requests pretrial release pending trial.


                                                                                                                            Respectfully submitted,

                                                                                                                            /s/James W. Amberg______
                                                                                                                            AMBERG & AMBERG, PLLC
                                                                                                                            James W. Amberg P68564
                                                                                                                            Attorneys for D-1 Darrick Bell
                                                                                                                            32121 Woodward Ave. Suite PH
                                      C O U N S E L O R S




                                                                                                                            Royal Oak, MI 48073
                                                                                                                            248.681.6255
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                                                            248.681.0115 (fax)
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             Dated: March 20, 2020
                        ______________________

                                                            (248) 681-6255
                               A N D
&
           A T T O R N E Y S
  AMBERG




                                                                                                           Certificate of Service

                                                                                    I, James W. Amberg, attorney at law, certify that on March 20, 2020, I
                                                                             caused a copy of this Motion to be served upon the Government and the Court via
                                                                             efile.

                                                                                                                     /s/ James W. Amberg________
                                                                                                                     James W. Amberg (P68564)




                                                                                                                       4
                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                              PageID.1995   Page 5 of 16


                                                                                                    US DISTRICT COURT
                                                                                               EASTERN DISTRICT OF MICHIGAN
                                                                                                SOUTHERN DIVISION-DETROIT

                                                                             UNITED STATES OF AMERICA

                                                                                                 Plaintiff,
                                                                             v.                                                             Case No. 17-20183
                                                                                                                                            Hon. Mark Goldsmith

                                                                             D-1 DARRICK BELL

                                                                                                 Defendant.

                                                                             _____________________________________________________________/
                                                                             UNITED STATES ATTORNEY              AMBERG & AMBERG, PLLC
                                      C O U N S E L O R S




                                                                             Matthew Schneider (P62190)          James W. Amberg (P68564)
                                                                             Jerome Gorgon                       Attorneys for D-1 Darrick Bell
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             Attorneys for the Government        32121 Woodward Ave, Ste PH
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             211 W. Fort Street, Suite 2001      Royal Oak, MI 48073
                        ______________________




                                                                             Detroit, MI                         248.681.6255 office
                                                            (248) 681-6255




                                                                             313.226.9100 office                 248.681.0115 fax
                                                                                                                 www.amberglaw.net
                               A N D




                                                                             _____________________________________________________________/
&
           A T T O R N E Y S
  AMBERG




                                                                                  BRIEF IN SUPPORT OF DEFENDANT D-1 DARRICK BELL’S MOTION FOR
                                                                                                        PRETRIAL RELEASE

                                                                                    It is recognized that the charges against Mr. Bell are of such a nature that

                                                                             detention that “it shall be presumed that no condition or combination of conditions

                                                                             will reasonably assure the appearance of the person as required and the safety of

                                                                             the community.” 18 USC §3142(e)(3)       However, the aforementioned statute is

                                                                             “[s]ubject to rebuttal by the person.” Id       In determining whether no condition or

                                                                             combination of conditions will reasonably assure the appearance of the defendant

                                                                             and the safety of the community, the district court must take into account the

                                                                             available information concerning: 1) the nature and circumstances of the offense

                                                                             charged; 2) the weight of the evidence against the defendant; 3) the history and

                                                                             characteristics of the defendant; and 4) the nature and seriousness of the danger

                                                                             posed by the defendant’s release. 18 USC §3142(g)


                                                                                                                         5
                                   Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                            PageID.1996     Page 6 of 16


                                                                                   This is an unprecedented time and that is why Mr. Bell is requesting this

                                                                             type of relief. Viewing the nature and circumstances of the charges against Mr.

                                                                             Bell, the narcotic portion which causes detention presumption is not the focal point

                                                                             of the case. Instead, this is a sex trafficking case. Viewing the weight of the

                                                                             evidence against Mr. Bell, although there are many claims made in the Indictment,

                                                                             the reality is that it is believed that the Government’s case against Mr. Bell falls

                                                                             short. As to his history and characteristics, it is conceded that Mr. Bell had to be

                                                                             found and arrested. However, that was because he was scared that he was falsely

                                                                             accused of the sex trafficking charges. Finally, if Mr. Bell is released, he would
                                      C O U N S E L O R S




                                                                             have no objection to home confinement at a family member’s home with a tether.
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                   The most important reason for the release of Mr. Bell is that he is in a
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             situation right now where he is placed in close proximity with other inmates in an
                                                            (248) 681-6255
                               A N D




                                                                             environment that is primed for disease spread. Given this unique situation, it is
&




                                                                             argued it would be appropriate to grant Mr. Bell pretrial release. This would give
           A T T O R N E Y S
  AMBERG




                                                                             him a much better chance of not contracting COVID-19 and keep him healthy when

                                                                             he appears for his trial.

                                                                                                                            Respectfully submitted,

                                                                                                                            /s/ James Amberg
                                                                                                                            ____________________________
                                                                                                                            AMBERG & AMBERG, PLLC
                                                                                                                            James W. Amberg P68564
                                                                                                                            Attorneys for D-1 Darrick Bell
                                                                                                                            32121 Woodward Avenue, PH
                                                                                                                            Royal Oak, MI 48073
                                                                                                                            248.681.6255
                                                                             March 20, 2020                                 248.681.0115 (fax)




                                                                                                                        6
         AMBERG      &   AMBERG, PLLC
    A T T O R N E Y S   A N D  C O U N S E L O R S
          32121 WOODWARD AVENUE, PH
               ROYAL OAK, MI 48073
              WWW.AMBERGLAW.NET
                 ______________________

                   (248) 681-6255




7
                                                                 Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20
                                                                 PageID.1997




                                                     Exhibit A
                                                                 Page 7 of 16
Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House
              Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                     PageID.1998           Page 8 of 16
                                                                    Skip to content
                                                                                                                                                    open-


                                                                     PROCLAMATIONS                                                                  search


          Proclamation on Declaring a National Emergency Concerning the
                          Novel Coronavirus Disease (COVID-19) Outbreak

                                                               Issued on: March 13, 2020


                                                                             ★★★



                            ALL NEWS                                   In December 2019, a novel (new) coronavirus
                                                                       known as SARS-CoV-2 (“the virus”) was first
                                                                       detected in Wuhan, Hubei Province, People’s
                  Republic of China, causing outbreaks of the coronavirus disease COVID-19 that has now
                  spread globally. The Secretary of Health and Human Services (HHS) declared a public
                  health emergency on January 31, 2020, under section 319 of the Public Health Service
                  Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control
                  the spread of the virus in the United States, including by suspending entry of foreign
                  nationals seeking entry who had been physically present within the prior 14 days in
                  certain jurisdictions where COVID-19 outbreaks have occurred, including the People’s
                  Republic of China, the Islamic Republic of Iran, and the Schengen Area of Europe. The
                  Federal Government, along with State and local governments, has taken preventive and
                  proactive measures to slow the spread of the virus and treat those afected, including by
                  instituting Federal quarantines for individuals evacuated from foreign nations, issuing a
                  declaration pursuant to section 319F ‑3 of the Public Health Service Act (42 U.S.C.
                  247d‑6d), and releasing policies to accelerate the acquisition of personal protective
                  equipment and streamline bringing new diagnostic capabilities to laboratories. On
                  March 11, 2020, the World Health Organization announced that the COVID-19 outbreak
                  can be characterized as a pandemic, as the rates of infection continue to rise in many
                  locations around the world and across the United States.



https://www.whitehouse.gov/...-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/[3/19/2020 11:22:45 AM]
Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House
              Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                     PageID.1999           Page 9 of 16

                  The spread of COVID-19 within our Nation’s communities threatens to strain our Nation’s
                  healthcare systems. As of March 12, 2020, 1,645 people from 47 States have been
                  infected with the virus that causes COVID-19. It is incumbent on hospitals and medical
                  facilities throughout the country to assess their preparedness posture and be prepared
                  to surge capacity and capability. Additional measures, however, are needed to
                  successfully contain and combat the virus in the United States.


                  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority
                  vested in me by the Constitution and the laws of the United States of America, including

                  sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.) and
                  consistent with section 1135 of the Social Security Act (SSA), as amended (42 U.S.C.
                  1320b-5), do hereby find and proclaim that the COVID-19 outbreak in the United States
                  constitutes a national emergency, beginning March 1, 2020. Pursuant to this declaration,
                  I direct as follows:


                  Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under
                  section 1135 of the SSA to temporarily waive or modify certain requirements of the
                  Medicare, Medicaid, and State Children’s Health Insurance programs and of the Health
                  Insurance Portability and Accountability Act Privacy Rule throughout the duration of
                  the public health emergency declared in response to the COVID ‑19 outbreak.


                  Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall
                  provide certification and advance written notice to the Congress as required by section
                  1135(d) of the SSA (42 U.S.C. 1320b-5(d)).


                  Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair
                  or otherwise afect:


                  (i) the authority granted by law to an executive department or agency, or the head
                  thereof; or


                  (ii) the functions of the Director of the Ofice of Management and Budget relating to



https://www.whitehouse.gov/...-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/[3/19/2020 11:22:45 AM]
Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House
             Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20                                      PageID.2000           Page 10 of 16
                budgetary, administrative, or legislative proposals.


                  (b) This proclamation shall be implemented consistent with applicable law and subject
                  to the availability of appropriations.


                  (c) This proclamation is not intended to, and does not, create any right or benefit,
                  substantive or procedural, enforceable at law or in equity by any party against the
                  United States, its departments, agencies, or entities, its oficers, employees, or agents, or
                  any other person.


                  IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the
                  year of our Lord two thousand twenty, and of the Independence of the United States of
                  America the two hundred and forty-fourth.


                                                                  DONALD J. TRUMP




                                                                 The White House
                                                                             ★★★


                        LIVE            JOBS            GET INVOLVED               COPYRIGHT POLICY                PRIVACY POLICY




https://www.whitehouse.gov/...-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/[3/19/2020 11:22:45 AM]
         AMBERG      &   AMBERG, PLLC
    A T T O R N E Y S   A N D  C O U N S E L O R S
          32121 WOODWARD AVENUE, PH
               ROYAL OAK, MI 48073
              WWW.AMBERGLAW.NET
                 ______________________

                   (248) 681-6255




8
                                                                 Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20
                                                                 PageID.2001




                                                     Exhibit B
                                                                 Page 11 of 16
Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20   PageID.2002   Page 12 of 16
Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20   PageID.2003   Page 13 of 16
         AMBERG      &   AMBERG, PLLC
    A T T O R N E Y S   A N D  C O U N S E L O R S
          32121 WOODWARD AVENUE, PH
               ROYAL OAK, MI 48073
              WWW.AMBERGLAW.NET
                 ______________________

                   (248) 681-6255




9
                                                                 Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20
                                                                 PageID.2004




                                                     Exhibit C
                                                                 Page 14 of 16
Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20   PageID.2005   Page 15 of 16
Case 2:17-cr-20183-MAG-RSW ECF No. 418 filed 03/24/20   PageID.2006   Page 16 of 16
